DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Election/Restrictions
Newly submitted claims 20-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is made under 35 U.S.C. 121:
I.	Claims 1-19, drawn to a semiconductor device, classified in H01L 27/14634.
II.	Claims 20-36, drawn to a method for making a semiconductor device, classified in H01L 24/94.



Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as instead of “thinning the semiconductor substrate; and dividing the composite member” one divides the composite member then thins the semiconductor substrate of each member in claim 20.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,881,957.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim 1 is broader and therefore anticipated by patented claim 12.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “the another semiconductor substrate” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2012/0091515 to Yoo et al. (hereinafter “Yoo”).
Regarding claim 1, Yoo illustrates in at least figures 1-8 with the related text:
 A device, comprising:
a semiconductor substrate 10 provided with a transistor 25, 27, 29, 31; 
a photoelectric conversion unit 34 (NPD) above the semiconductor substrate; and
a conductor layer 41-44 between the semiconductor substrate and the photoelectric conversion unit,
wherein a thickness of the semiconductor substrate is more than 50 micrometers ([0048] - between about 100 µm and 800 µm).
Yoo discloses the claimed invention except for a thickness of the semiconductor substrate is less than 500 micrometers.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a thickness of the semiconductor substrate is less than 500 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05.  
Regarding claim 2, Yoo illustrates in figures 1-8 an entire of the photoelectric conversion unit 34 is situated in an entire orthogonal projection area from the semiconductor substrate 10.



Regarding claim 4, Yoo illustrates in figures 1-8 a microlens array 75 above the photoelectric conversion unit 34, the photoelectric conversion unit being between the microlens array and the semiconductor substrate 10.
Regarding claim 5, Yoo illustrates in figures 1-8 a color filter array 73 being between the microlens 75 array and the photoelectric conversion unit 34.
Regarding claim 12, Yoo discloses in paragraph [0048] the thickness of the semiconductor substrate 10 is more than 100 micrometers (about 100 µm and 800 µm).   Yoo discloses the claimed invention except for a thickness of the semiconductor substrate is less than 400 micrometers.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a thickness of the semiconductor substrate is less than 400 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05.  
Regarding claim 18, Yoo discloses in figure 13 and paragraph [0102]: 
A system 2100 comprising:
the device (within 2270) according to claim 1; and
a display unit 2160 for displaying image information obtained from the device.




Claim 3 is rejected under pre-AIA  35 USC § 103 (a) as being unpatentable over Yoo as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0102657 to Takahashi et al. (hereinafter “Takahashi”).
Regarding claim 3, Yoo is discussed above, it does not specifically show the conductor layer is made of copper.  Takahashi illustrates in figures 5-18 and discloses in paragraph [0115] the conductor layer 53 is made of copper.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yoo to have the conductor layer 41-44 made of copper.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.


Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Arguments regarding claims 20 and 21 are moot in view of their withdraw in the restriction above.
The argument on pages 12-13 regarding the Double Patenting rejection that claim 1 recites “a thickness of the semiconductor substrate is more than 50 micrometers and less than 500 micrometers,” and “claim 12 of the ‘957 patent recites in essence, ‘a thickness of the first semiconductor substrate is smaller than 10 micrometers, a thickness of the second semiconductor substrate is greater than 50 micrometers, and the thickness of the second semiconductor substrate is smaller than 300 micrometers’  It is clear that the range of thickness in the second semiconductor substrate in claim 12 broader that the reference claim 12 of a first substrate with a thickness range.   The instant claim 1 has semiconductor substrate with a broader thickness (50 to 500 µm) that the reference claim 12 second substrate (50 to 300 µm).  Therefore the instant claim 1 is broader and therefore anticipated by patented claim 12.
The argument on page 13 regarding “the Examiner has not performed the anticipation analysis and the obviousness analysis as required for the nonstatutory double patenting.  For the anticipation analysis, the Examiner has not explained why it would have been obvious to select the claimed species or sub-genus given the genus claimed in the potentially conflicting patent or application. MPEP 804. II.B.l. For the obviousness analysis, the Examiner has not performed the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). MPEP 804. II.B.2” is not persuasive.  The Examiner did explain that the instant claim 1 is broader and therefore anticipated by patented claim 12.  Therefore the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined.  When the entire scope of the reference claim falls within the scope of the examined claim an obviousness analysis is not required for the nonstatutory double patenting rejection.  See the highlighted portions of MPEP 804 II B 1. below:


1.    Anticipation Analysis
A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus. In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection. The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  (emphasis added)

The argument on page 15 regarding claim 1 that “Yoo specifically teaches the support substrate 10 having a thickness of about 720 micrometers (Yoo, ¶[0048], lines 6-8), which is clearly outside the range of 50 micrometers to 500 micrometers as recited in the claims” is not persuasive.  The “about 720 µm” is one example.  Yoo in paragraph [0048] gives the thickness range of about 100 µm to 800 µm.  Since this range clearly overlaps the claimed range of 50 µm to 500 µm the conditions of MPEP 2144.05 can be applied: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  (emphasis added)

above the semiconductor substrate” (emphasis added), not a photoelectric conversion unit in the semiconductor substrate.  Since Yoo illustrates a photoelectric conversion unit 34 above the semiconductor substrate 10 the claim limitations are met.
The Examiner notes that in claim 1, line 2, if “a semiconductor substrate provided with a transistor” where amended to read “a semiconductor substrate which contains a transistor” may overcome the prior art.
The argument on page 17 regarding “the elements (1) “a photoelectric conversion unit above the semiconductor substrate,” (2) “a conductor layer between the semiconductor substrate and the photoelectric conversion unit,” and “a thickness of the semiconductor substrate is more than 50 micrometers and less than 500 micrometers” were not known in the prior art and therefore the references cannot be used” is not persuasive.  Yoo illustrates in figures 1-8 and paragraph [0048] (1) “a photoelectric conversion unit 34 above the semiconductor substrate 10,” (2) “a conductor layer 41-44 between the semiconductor substrate and the photoelectric conversion unit,” and “a thickness of the semiconductor substrate is more than 50 micrometers and less than 500 micrometers” (100 micrometers to 800 micrometers).  As disclosed above a prima facie case of obviousness exists.
Takahashi illustrates in figures 5-18 and discloses in paragraph [0115] the conductor layer 53 is made of copper.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yoo to have the conductor layer 41-44 made of copper.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.  Takahashi uses a conductor of copper.  Therefore it would be rational to use copper as a conductor for the same conductive properties.
The argument on page 18 regarding “the Examiner appears to dissect the claim into discrete elements and applies the references to these elements separately without considering the relationships of these elements as a whole” is incorrect.  The Examiner did consider the relationship of all the elements of the claims.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Allowable Subject Matter
Claims 6-11, 13-15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738